The




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 27, 2014

                                       No. 04-14-00323-CR

                                       Steven BELTRAN,
                                            Appellant
                                               v.
                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 13, Bexar County, Texas
                                   Trial Court No. 431439
                     The Honorable Monica A. Gonzalez, Judge Presiding

                                         ORDER
        On May 20, 2014, this court notified Ms. Kandy K. Halley that the reporter’s record was
late. On May 23, 2014, Ms. Halley filed a Notification of Late Record stating that the reporter’s
record was not filed because appellant had failed to pay or make arrangements to pay the
reporter’s fee for preparing the record and that appellant was not entitled to appeal without
paying the fee. Ms. Halley stated “Mr. Otero [appellant’s appointed counsel] is to bring payment
next week.”

        It is therefore ORDERED that Mr. Otero provide written proof to this court no later than
June 6, 2014 that either (1) the reporter’s fee has been paid or arrangements have been made to
pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
Mr. Otero fails to respond within the time provided, appellant’s brief will be due within thirty
days from the date of this order, and the court will only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).

                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2014.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court